Exhibit RATIO OF EARNINGS TO FIXED CHARGES The ratio of earnings to fixed charges for the periods shown has been computed by dividing earnings available for fixed charges (income from continuing operations before income taxes plus fixed charges including capitalized interest) by fixed charges (interest expense including capitalized interest).Interest expense includes the portion of operating rental expense, which we believe is representative of the interest component of rental expense. Years Ended December 31, 2007 2006 2005 2004 2003 (In thousands, except ratio data) Incomebefore income taxes $ 146,734 $ 215,493 $ 181,725 $ 193,664 $ 131,477 Fixed Charges: Interest expense (including capitalized interest)(1) 3,970 3,901 8,791 4,698 5,506 Interest relating to rental expense(2) 6,497 6,321 6,603 7,695 6,795 Total Fixed Charges 10,467 10,222 15,394 12,393 12,301 Earnings Available For Fixed Charges $ 157,201 $ 225,715 $ 197,119 $ 206,057 $ 143,778 Ratio Of Earnings To Fixed Charges 15.0 22.08 12.80 16.63 11.69 (1) Included in this amount is $434,000, $176,000 and $1.5 million in prepaid interest and $187,000, $91,000 and $1.2 million of deferred costs associated with the induced conversion of $22.7 million, $8.5 million and $63.0 million in senior convertible debentures in 2007, 2006 and 2005, respectively. (2) The representative interest portion of rental expense was deemed to be one-third of all rental expense.
